



Exhibit 10.1
EXHIBIT I
FORM OF FY2017 RESTRICTED STOCK UNIT AWARD AGREEMENT


Air Products and Chemicals, Inc. (the “Company”)
Restricted Stock Unit Award Agreement


Company Confidential Communication to: «Participant Name»


You have been granted a Restricted Stock Unit award under the Air Products and
Chemicals, Inc. Long-Term Incentive Plan (the “Plan”).


Your FY2017 award consists of «Shares Granted» 4-Year Restricted Stock Units,
each Unit being equivalent in value to one share of Common Stock.


Your FY2017 Restricted Stock Unit Award is subject to and contingent upon your
agreement to the attached conditions described in Exhibit A. Please read these
conditions carefully, particularly the descriptions of the “Restrictive
Covenants”. This letter, together with its Exhibits, constitutes the agreement
governing your FY2017 Restricted Stock Unit Award (“Award Agreement”). Your
FY2017 Restricted Stock Unit Award is also at all times subject to the
applicable provisions of the Long-Term Incentive Plan and to any determinations
made by the Management Development and Compensation Committee of the Company’s
Board of Directors (the “Committee”) or its delegate, with respect to your
FY2017 Restricted Stock Unit Award as contemplated or permitted by the Plan or
the Conditions.


Neither your FY2017 Restricted Stock Unit Award, this Award Agreement or the
Plan constitute a contract of employment; nor do they guarantee your continued
employment for any period required for all or any of your FY2017 Restricted
Stock Unit Award to vest, become exercisable, be earned or be paid out. Except
as otherwise indicated all capitalized words used in this Award Agreement have
the meanings described in the Plan.


WITNESSETH the due execution of this Award Agreement at Allentown, Pennsylvania
effective as of the 1st day of December 2016 intending to be legally bound
hereby.


AIR PRODUCTS AND CHEMICALS, INC.


By:
    a101image1.jpg [a101image1.jpg]
Seifi Ghasemi




Exhibits





--------------------------------------------------------------------------------





EXHIBIT A


FY2017 AWARDS UNDER THE PLAN ARE SUBJECT TO THE FOLLOWING CONDITIONS:


In the event the Company determines, in its sole discretion, that you have
violated the Restrictive Covenants set forth in Paragraph 1, at any time during
your employment, or within one year after termination of your employment from
the Company or any Subsidiary, the Company shall be entitled to (i) preliminary
and permanent injunctive relief, without the necessity of providing actual
damages or posting of a bond, (ii) damages equal to an equitable accounting of
all earnings, profits and other benefits arising from such violation of
Paragraph 1 and (iii) subject to the requirements of Section 409A of the
Internal Revenue Code, cancel, not deliver, modify, rescind, suspend, withhold,
or otherwise limit or restrict any unexpired, unpaid, unexercised or deferred
Awards outstanding under the Plan, and any exercise, payment or delivery of an
Award or shares of Company Common Stock pursuant to an Award may be recouped by
the Company within twelve months after such exercise, payment or delivery. In
the event of any such reversion, you shall pay to the Company the amount of any
gain realized or payment received as a result of the exercise, payment or
delivery, in such manner and on such terms as may be required by the Company,
and the Company shall be entitled to set off against the amount of any such gain
or payment any amount owed to you by the Company or any Subsidiary.


1.
Restrictive Covenants.

(a)
Definitions. For purposes of this Paragraph 1, the following words shall have
the following definitions.

(i)
“Affiliate” of a specified Person shall mean any Person which is under common
control with the specified Person, or of which the specified Person is an
executive officer, manager, trustee, executor or similar controlling Person.

(ii)
“Company” shall be deemed to include Air Products and Chemicals, Inc. and the
subsidiaries and Affiliates of Air Products and Chemicals, Inc.

(iii)
“Business of the Company” means the production, manufacturing and distribution
of industrial gases, including atmospheric and process gases; the designing and
manufacturing of equipment for the production, processing, purification
distribution or storage of gases or for natural gas liquefaction; and any other
line of business conducted, developed or being developed by the Company during
your employment with the Company, in each case, in which you are or were
involved during the course of your employment with the Company or about which
you possess Confidential Information.

(iv)
“Confidential Information” means any non-public, proprietary confidential or
trade secret information of the Company and/or its customers, including but not
limited to, business processes, know-how, practices, methods, plans, research,
operations, services, strategies, techniques, formulae, manuals, data, notes,
diagrams, customer or vendor information, pricing or cost information, product
plans, designs, experimental processes and inventions.

(v)
“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, joint venture,
proprietorship or other business organization.

(vi)
“Provide Services” means to directly or indirectly, own, manage, control, or
participate in the ownership, management or control of, or be employed or
engaged by, participate in, serve on the board of directors of, consult with,
contribute to, hold a security interest in, render services for, give advice to,
provide assistance to or be otherwise affiliated or associated with.

(vii)
“Restricted Area” means any country in which you worked during your employment
with the Company, over which you had supervisory responsibility for the Business
of the Company while employed by the Company, or with respect to which you have
Confidential Information pertaining to the Business of the Company.






--------------------------------------------------------------------------------





(b)
Acknowledgment.

(i)
You acknowledge and agree that (A) the Business of the Company is intensely
competitive and that your employment with the Company has required you to have
access to, and knowledge of, Confidential Information, which is of vital
importance to the success of the Business of the Company; (B) the use,
disclosure or dissemination of any Confidential Information, except on behalf of
the Company, could place the Company at a serious competitive disadvantage and
could do serious damage, financial and otherwise, to the Business of the
Company; and (C) the Company is engaged in business, and has customers,
throughout the world.

(ii)
You further understand and acknowledge that the Company invests in customer
relationships and as a result, has developed and will develop considerable
goodwill with and among its customers. You agree that the restrictive covenants
below are necessary to protect the Company’s legitimate business interests in
its Confidential Information and goodwill, and that the Company would not have
provided the good and valuable consideration set forth in this Award Agreement
in absence of such restrictions. You further understand and acknowledge that the
Company will be irreparably harmed if you violate the restrictive covenants
below.

(c)
Confidential Information.

(i)
You hereby expressly acknowledge and agree that the obligations in this Award
Agreement are in addition to, and shall not supersede, obligations you may have
pursuant to other agreements with the Company, including, without limitation,
your obligations under your Employee Patent and Confidential Information
Agreement entered at the time you were employed by the Company, which shall
continue to apply in accordance with its terms.

(ii)
You agree that you have and will at all times hereafter, (A) treat all
Confidential Information as strictly confidential; and (B) not directly or
indirectly disclose, publish, communicate or make available Confidential
Information, or allow it to be disclosed, published, communicated, or made
available, in whole or part, to any Person who is not authorized by the Company
to know such Confidential Information in the furtherance of the Company’s
business.

(d)
Non-Disparagement. You agree not to directly or indirectly make, or cause to be
made, any statement, observation or opinion that disparages or impugns the
business or reputation of the Company, its products, services, agents or
employees.

(e)
Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), you understand that you
will not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret of the Company that (i) is made
(A) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to your attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.  You understand that if you file a lawsuit for retaliation by the
Company for reporting a suspected violation of law, you may disclose the trade
secret to your attorney and use the trade secret information in the court
proceeding if you (I) file any document containing the trade secret under seal,
and (II) do not disclose the trade secret, except pursuant to court order. 
Nothing in this Award Agreement, or any other agreement you have with the
Company, is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by such section.
Further, nothing in this Award Agreement or any other agreement you have with
the Company shall prohibit or restrict you from making any disclosure of
information or documents to any governmental agency or legislative body, or any
self-regulatory organization, in each case, without advance notice to the
Company.

(f)
Return of Company Property. You represent that upon request from the Company at
any time and, without request, upon termination of your employment with the
Company for any reason, you will deliver to the Company all memoranda, notes,
records, manuals, or other documents, including all electronic or other copies
of such materials and all documentation prepared or produced in connection
therewith, containing Confidential Information, which is in your possession,
custody and control, whether made or compiled by you or furnished to you by
virtue of your employment with the Company. You further represents that you






--------------------------------------------------------------------------------





will deliver to the Company all vehicles, computers, credit cards, telephones,
handheld electronic devices, office equipment and other property furnished to
you by virtue of your employment with the Company.
(g)
Notice. You agree that during your employment with the Company and for one year
after your employment with the Company terminates for any reason, you will give
the Company ten (10) business days’ written notice of your intention to Provide
Services to any other Person that engages in or is preparing to engage in the
Business of the Company within the Restricted Area. Such written notice must
provide sufficiently detailed information so as to allow the Company to
determine if you will be in breach of this Award Agreement if you Provide
Services to such other Person.

(h)
Non-Competition. During your employment by the Company and for one year after
your employment with the Company terminates for any reason, you agree that you
will not Provide Services to any Person, other than the Company, that engages in
or is preparing to engage in the Business of the Company within the Restricted
Area, unless (i) such other Person also engages in lines of business that are
separate, distinct and divisible from the Business of the Company, (ii) you do
not Provide Services, Confidential Information or strategy to the Business of
the Company conducted by such other Person, and (iii) you do not attend meetings
where the Business of the Company of such other Person is discussed or where you
could, even inadvertently, disclose Confidential Information. Your passive
ownership of not more than one percent (1%) of the capital stock or other
ownership or equity interest, or voting power, in a public company, registered
under the Securities Exchange Act of 1934, as amended, shall not be deemed to be
a violation of this paragraph.

(i)
Non-Solicitation; Non-Interference. During your employment by the Company and
for one (1) year after your last day of employment with the Company, you also
agree that you will not, directly or indirectly without the prior written
consent of the Company:

(i)
encourage, persuade, induce, or attempt to encourage or persuade or induce, any
person who is an employee at the grade level of 118 or above, an officer, or a
director of the Company, in each case, to terminate such relationship with the
Company; or hire or engage, participate in the hiring or engagement of, or
solicit or make an offer of employment or engagement to any employee at the
grade level of 118 or above, officer or director of the Company who was employed
or engaged by the Company as of your last day of employment with the Company.

(ii)
on behalf of any Person engaged in the Business of the Company (other than the
Company) solicit, contact, or attempt to solicit or contact any current, former
or prospective customer of the Company whom you had contacted within the
twenty-four (24) months prior to your last day of employment with the Company or
about whom you have any Confidential Information.

(iii)
encourage or persuade, or attempt to encourage or persuade any (A) customer of
the Company, (B) potential customer of the Company during the last twenty-four
(24) months of your employment with the Company with which or with whom you knew
to be such a potential customer, or (C) prior customer of the Company, in each
case, not to do business with the Company or to reduce the amount of business it
is doing or might do in the future with or through the Company.

(j)
Tolling. If you violate any of the terms of the restrictive covenant obligations
articulated herein, the obligation at issue will run from the first date on
which you cease to be in violation of such obligation.

(k)
Successors and Assigns. This Paragraph 1 shall inure to the benefit of the
successors and assigns of the Company and therefore the Company may assign this
Paragraph 1, without your consent to, including but not limited to, any of its
subsidiaries or affiliates or to any successor (whether by merger, purchase,
bankruptcy, reorganization or otherwise) to all or substantially all of the
equity, assets or businesses of the Company.

2.
Interpretation. All determinations regarding the interpretation, construction,
enforcement, waiver, or modification of this Award Agreement and/or the Plan
shall be made in the Company’s sole discretion and shall be final and binding on
you and the Company. Determinations made under this Award Agreement and the Plan
need not be uniform and may be made selectively among individuals, whether or
not such individuals are similarly situated.






--------------------------------------------------------------------------------





3.
Conflict. If any of the terms of this Award Agreement in the opinion of the
Company conflict or are inconsistent with any applicable law or regulation of
any governmental agency having jurisdiction, the Company reserves the right to
modify this Award Agreement to be consistent with applicable laws or
regulations.

4.
Personal Data. You understand and acknowledge that the Company holds certain
personal information about you, including but not limited to your name, home
address, telephone number, date of birth, social security number, salary,
nationality, job title, and details of all Shares awarded, cancelled, vested,
unvested, or outstanding (the “personal data”). Certain personal data may also
constitute “sensitive personal data” within the meaning of applicable local law.
Such data include but are not limited to the information provided above and any
changes thereto and other appropriate personal and financial data about you. You
hereby provide explicit consent to the Company and any Subsidiary to process any
such personal data and sensitive personal data. You also hereby provide explicit
consent to the Company and any Subsidiary to transfer any such personal data and
sensitive personal data outside the country in which you are employed, and to
the United States. The legal persons for whom such personal data are intended
are the Company and any third party providing services to the Company in
connection with the administration of the Plan.

5.
Plan Documents. By accepting this award, you acknowledge having received and
read the Plan Prospectus, and you consent to receiving information and materials
in connection with this Award or any subsequent awards under the Company’s
long-term performance plans, including without limitation any prospectuses and
plan documents, by any means of electronic delivery available now and/or in the
future (including without limitation by e-mail, by Website access, and/or by
facsimile), such consent to remain in effect unless and until revoked in writing
by you. This Award Agreement and the Plan, which is incorporated herein by
reference, constitute the entire agreement between you and the Company regarding
the terms and conditions of this Award.

6.
Jurisdiction; Governing Law. The parties agree that upon any violation of this
Award Agreement, suit may be brought, and the parties consent to personal
jurisdiction, in the United States District Court for the Eastern District of
Pennsylvania, or in any court of general jurisdiction in Allentown,
Pennsylvania; the parties consent to the non-exclusive jurisdiction of any such
court in any such suit, action or proceeding; and waive any objection which
either party may have to the laying of venue of any such suit, action or
proceeding in any such court. This Award Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without reference to its principles of conflict of law. The parties also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices, or other papers with respect thereto. EACH PARTY HERETO
IRREVOCABLY AGREES TO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM, OR
COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF
THIS AWARD AGREEMENT.

7.
Modification; Severability. If any court of competent jurisdiction finds any
provision of this Award Agreement, and particularly the covenants set forth in
Paragraph 1, or portion thereof, to not be fully enforceable, it is the
intention and desire of the parties that the provision be fully enforced to the
extent the court finds them enforceable and, if necessary, that the court modify
any provisions of this Award Agreement to the extent deemed necessary by the
court to render them reasonable and enforceable and that the court enforce them
to such extent. To the extent that such provisions cannot be modified, it is the
intention of the parties that the provisions be severable and that the
invalidity of any one or more provisions of this Award Agreement shall not
affect the legality, validity and enforceability of the remaining provisions of
this Award Agreement. If Paragraph 1 is unenforceable in its entirety, then this
Award Agreement shall be considered null and void ab initio.

8.
Waiver. The failure of the Company to enforce any terms, provisions or covenants
of this Exhibit shall not be construed as a waiver of the same or of the right
of the Company to enforce the same. Waiver by the Company of any breach or
default by you of any term or provision of this Exhibit shall not operate as a
waiver of any other breach or default.

9.
No Contract. Neither your FY2017 Restricted Stock Unit Awards, this Award
Agreement, nor the Plan constitute a contract of employment; nor do they
guarantee your continued employment for any period required for all or any of
your Awards to vest or become exercisable.






--------------------------------------------------------------------------------





EXHIBIT B


RESTRICTED STOCK UNITS


Grant of Restricted Stock Units. Restricted Stock Units (“Units”) are granted to
you subject to the terms of the Air Products and Chemicals, Inc. Long-Term
Incentive Plan as amended and restated on 1 October 2014 and as amended from
time to time thereafter and the conditions described below. All capitalized
terms have the meaning ascribed to them in the Plan unless otherwise noted. The
Units are “Deferred Stock Units” as described in Section 9 of the Plan. The
Deferral Period for Units begins on 1 December 2016 and ends on 1 December 2020.


Payment of Restricted Stock Units. Each Unit granted to you represents the value
of one share of Common Stock. Payment in respect of the Units will be delivered
in shares of Common Stock or cash as determined by the Committee or its
delegate, as soon as administratively practical following the end of the
Deferral Period (but in no event later than 60 days thereafter) or at such other
time as is specified below.


Dividends. No cash dividends or other amounts shall be payable with respect to
the Units during the Deferral Period. At the end of the Deferral Period, for
each Unit that has not been forfeited, you will also be entitled to receive a
cash payment equal to the dividends which would have been paid with respect to a
share of Company Common Stock during the Deferral Period (“Dividend
Equivalents”).


Termination of Employment. If your employment by the Company and all of its
    affiliates is terminated for any reason other than by the Company without
Cause (“Involuntary Termination”)     prior to 1 December 2017, all of your
Units will be automatically forfeited in their entirety. If your employment by
the Company and all its affiliates terminates on or after 1 December 2017, but
during the Deferral Period, other than due to death, Disability, Retirement or
Involuntary Termination, all of your Units will be automatically forfeited in
their entirety.


If your employment by the Company and all its affiliates is terminated on or
after 1 December 2017, but during the Deferral Period, due to death, Disability,
or Retirement, you will vest in all of your Units. If your employment is
terminated at any time during the Deferral Period due to Involuntary Termination
and you execute a general release of claims in favor of the Company within 45
days following your termination in a form satisfactory to the Administrator (a
“Release”), you will vest in a pro-rata portion of your Units (which portion
shall be based on the number of full months you worked during the Deferral
Period) and all of your remaining Units will be forfeited. If you do not execute
a Release, all of your Units will be automatically forfeited in their entirety.
For purposes of this Paragraph, an Involuntary Termination which is also a
Retirement shall be treated as an Involuntary Termination.


In the event of your termination of employment due to Disability or Retirement
prior to the end of the Deferral Period, payment in respect of the Units due to
you and of related Dividend Equivalents shall be made as soon as
administratively practical following the end of the Deferral Period (but in no
event later than 60 days thereafter).


If your employment by the Company and all its affiliates terminates during the
Deferral Period due to Involuntary Termination, payment in respect of Units that
have not been forfeited and of related Dividend Equivalents shall be made as
soon as administratively practical following your termination (but in no event
later than 60 days thereafter).


If your employment by the Company and all its affiliates terminates during the
deferral period due to death, payment in respect of Units due to you and of
related Dividend Equivalents shall be made as soon as practicable following your
death (but in no event later than 60 days thereafter) to your Designated
Beneficiary or, if none, your legal representative.


Notwithstanding anything to the contrary above, if your employment by the
Company and its affiliates is terminated and such termination constitutes a
“Termination of Employment” within the meaning of the Air Products and
Chemicals, Inc. Executive Separation Program (the “Program”) and the
Administrator of the Program determines you are entitled to the benefits of the
Program, your outstanding Awards under this Agreement shall be treated in
accordance with the Program.


Recoupment. Notwithstanding anything to the contrary above, any Units and any
related Dividend Equivalents paid to you may be recouped by the Company within
three years of their payment in the event that: (i) the payment of such Units is
predicated upon the achievement of financial results that are subsequently the
subject of a restatement; (ii) the Committee determines in its sole discretion
that you engaged in misconduct that caused or partially caused the need for the
restatement; and (iii) the Units would not have been paid or a lesser amount of
Units would have been paid based upon the restated financial results. In the
event of any such recoupment, you shall pay to the Company the amount of any
gain realized or payment received as a result of





--------------------------------------------------------------------------------





any recouped payment, in such manner and on such terms as may be required, and
the Company shall be entitled to reduce any amount owed to you by the Company or
any Subsidiary by such gain or payment.


Notwithstanding any other provisions of this Award Agreement, in the event the
Company is required to prepare an accounting restatement due to its material
noncompliance with any financial reporting requirement, the Company may recover
from you any amounts or awards which it is required to recover under Section 10D
of the Securities Exchange Act of 1934 or any other applicable law or securities
exchange listing standard.


Taxes. The Company shall have the right to deduct from all Awards hereunder paid
or any payment in respect of an Award, any federal, state, local or foreign
taxes required or permitted by law to be withheld. In the case of a payment in
respect of Units made in Common Stock, the Company shall reduce number of the
shares of Common Stock to be distributed by an amount with a value equal to the
value of such taxes required or permitted to be withheld.


Adjustments. In the event of any change in the outstanding shares of Common
Stock of the Company or the occurrence of certain other events as described in
Section 12 of the Plan, an equitable adjustment of the number of Units covered
by this Award Agreement shall be made as provided in the Plan.





